Citation Nr: 1301761	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, to include psoriasis and eczema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  Additionally, in July 2012, the Veteran offered testimony at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  The transcripts of both hearings are of record.  At the time of the Veteran's Board hearing, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board also notes that additional VA treatment records dated through July 2012 were associated with the Veteran's Virtual VA file after the issuance of the most recent supplemental statement of the case in April 2012.  While he has not waived AOJ consideration of such evidence, the Board notes that such do not address tinnitus and are thus irrelevant to such claim.  Moreover, as such claim is granted herein, there is no prejudice to him in rendering a decision on such issue at this time.  While the VA treatment records do show continuing treatment for his skin disorder and are thus relevant to such claim, the Board herein remands such claim and, therefore, the AOJ will have an opportunity to review such documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.


With respect to the Veteran's claim for a skin disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, the Veteran initially characterized such claim as eczema, redness, peeling, and crackings of the hands and feet, and subsequently requested that such should be recharacterized as psoriasis.  The record shows diagnoses of psoriasiform dermatitis on the hands and feet, contact dermatitis, tinea manus, scirrhuses, eczema, and psoriasis.  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a skin disorder, claimed as psoriasis and eczema.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran claims that his tinnitus was incurred during military service as a consequence of excessive noise exposure and has persisted since such time.  Therefore, he alleges that service connection is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to report his in-service noise exposure to heavy artillery while serving on firebases and landing zones as part of a Combat Engineer Group.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with the Veteran's military occupational specialty (MOS) of wheel vehicle repairman and his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(a).  

The record also reflects a diagnosis of tinnitus.  In this regard, VA treatment records dated in 2008 reflect complaints of tinnitus.  Further, tinnitus was diagnosed at a November 2008 VA examination.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

The Veteran was afforded a VA compensation examination in November 2008 so as to determine the etiology of his tinnitus.  At such time, the examiner indicated that the claims file did not include complaints of tinnitus until 2008, nearly forty years after his separation from military service, and the Veteran did not report tinnitus during his October 1971 separation audiogram.  As a consequence, the examiner indicated that he was unable to resolve whether the condition had its origins in military service without resort to mere speculation.

With respect to the basis of the VA examiner's opinion that the Veteran did not complaint of tinnitus until 2008, the Board observes that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  As such, while the record is negative for post-service treatment for the Veteran's tinnitus, such does not render not credible his statements that he has ringing in his ears since his military service.  Moreover, as the examiner indicated that he was unable to render an opinion without resort to mere speculation, the Board accords no probative weight to such non-opinion. 

In contrast, the Board finds that the Veteran competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra. Moreover, such is supported by his, as well as his spouse's, consistent statements throughout the course of his appeal.   

Specifically, in his spouse's lay statement dated in July 2012, she indicated that the Veteran had complained of ringing in his ears since the time they met in December 1971.  The condition was becoming progressively worse, and he would turn up the TV or radio to cover the sound of the ringing.  Family members had to speak loudly to capture his attention.

Additionally, at the hearing in July 2012, the Veteran explained that his tinnitus sounded like the chirping of locusts.  The sound was steady.  He stated that the condition began during service.  Since then, he tried to keep low levels of noise around in order to drown out the chirping sound.  During service, he worked alongside combat engineers, and was exposed to heavy artillery and other loud weapons fire, according to a lay statement he made in December 2011.

The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service exposure to excessive noise.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim of entitlement to service connection for a skin disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran claims that his skin disorder was incurred during his military service.  In a lay statement dated in July 2008, he claimed that the condition originally developed from an anti-malarial drug that he received once per week while he was stationed in Vietnam.  He submitted several pages of objective medical studies pertaining to skin conditions suffered by Vietnam Veterans related to heat and chemical exposures during service.   Also of record are lay statements from the Veteran's family members who indicate that the Veteran had a skin condition beginning after his service in Vietnam and existing to the present time. 

The Veteran was afforded a VA compensation examination in November 2008 so as to determine the current nature and etiology of his skin disorder.  At such time, the examiner indicated that the Veteran had no known treatment for a skin condition during active duty and had no symptoms for more than thirty years after his separation from military service.  As a consequence, the examiner concluded that the condition was less likely than not the result of an anti-malarial drug that the Veteran took during service.  He indicated that there was no known correlation between the anti-malarial drug and skin conditions such as psoriasis or eczema.

The Board finds that the November 2008 VA examination is inadequate for adjudication purposes.  In this regard, the examiner indicated that the Veteran had not been treated for a skin condition during service; however, hospitalization records submitted in July 2012 reflect that the Veteran was hospitalized for allergic dermatitis in February 1970 after his exposure to poison oak.  He spent one night in the hospital.  He received at least two treatments of Decadron (dexamethasone), an anti-inflammatory drug and corticosteroid.  Moreover, while the examiner indicated that there was no known correlation between anti-malarial drugs and skin conditions such as psoriasis and eczema, the Veteran has submitted medical treatise evidence suggesting a link between such drugs and psoriasis.  In this regard, such indicate that the anti-malarial drug chloroquine can worse or induce pre-existing latent psoriasis.  Furthermore, the VA examiner did not address whether the Veteran's skin condition is related to his service in Vietnam and/or exposure to herbicides coincident with such service.  In this regard, the Veteran has submitted medical treatise evidence indicating that the tropic environment of Southeast Asia may play a role in the development of skin conditions. 

Furthermore, in January 2012, the Veteran submitted a statement from his VA treating physician in which he indicated that the Veteran had been seen in the dermatology clinic in Amarillo for the prior two to three years and had psoriatic lesions over his heads and feet, which have required several different treatments to try and keep in control.  He noted that the Veteran stated that the rash started while he was in Vietnam and it is typical for psoriasis to begin at that age.  The physician concluded that it was his opinion it was more likely than not that the psoriasis began when the Veteran was in Vietnam.  Therefore, the Veteran should be afforded another VA examination so as to obtain an opinion as to the nature and etiology of his skin condition that addresses all possible in-service causes.  

In addition, any dermatological records from the Amarillo, Texas, VA Medical Center dated from July 2012 to the present should be obtained for consideration in the Veteran's appeal.  

Finally, as indicated in the Introduction, additional VA treatment records relevant to the Veteran's claim were associated with Virtual VA subsequent to the April 2012 supplemental statement of the case.  Therefore, upon readjudication of the Veteran's claim, all evidence received since the April 2012 supplemental statement of the case should be considered.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Amarillo, Texas, VA facility dated from July 2012 to the present pertaining to all of the Veteran's service-connected disabilities, to include his major depression.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses pertaining to the Veteran's skin.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder is related to the Veteran's military service, to include his February 1970 hospitalization for allergic dermatitis associated with poison oak; anti-malarial drug; environmental conditions in Vietnam, and herbicides. 

In offering any opinion, the examiner must consider the Veteran's VA physician's January 2012 opinion, the medical treatise evidence, and the lay statements of record regarding the incurrence of the Veteran's skin disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the Veteran's Virtual VA or paper claims file since the issuance of the April 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


